



Exhibit 10.2
ManpowerGroup Inc.
EXECUTIVE OFFICER PERFORMANCE SHARE UNIT AGREEMENT
This Performance Share Unit Agreement (this “Agreement”) is executed as of
_________________ by and between ManpowerGroup Inc., a Wisconsin corporation
(the “Corporation”), and _________________ (the “Employee”).
W I T N E S S E T H:
WHEREAS the Board of Directors of the Corporation has established the 2011
Equity Incentive Plan (the “Plan”) with the approval of the shareholders of the
Corporation; and
WHEREAS, the Employee has been granted Performance Share Units under the Plan
subject to the terms provided in this Agreement and the Plan.
NOW, THEREFORE, the Corporation and the Employee hereby agree as follows:
1.Provisions of Plan Control. This Agreement shall be governed by the provisions
of the Plan, the terms and conditions of which are incorporated herein by
reference. The Plan empowers the Administrator to make interpretations, rules
and regulations thereunder, and, in general, provides that determinations of the
Administrator with respect to the Plan shall be binding upon the Employee.
Unless otherwise provided herein, all capitalized terms in this Agreement shall
have the meanings ascribed to them in the Plan. A copy of the Plan will be
delivered to the Employee upon reasonable request.


2.Terms of Award and Performance Goal. The Employee has been granted a Target
Grant of ______ Performance Share Units under the Plan. The actual number of
Performance Share Units that may be earned by Employee will be determined as
described below, based upon the actual results for the Performance Period
compared to the Performance Goal. If the Conditions are not satisfied, then
except as otherwise provided in this Agreement, or the Plan (to the extent not
superseded by this Agreement), no Performance Share Units shall be vested. The
Performance Goal and the number of Performance Share Units that may be earned
based on actual results for the average OPMP for the Performance Period will be
as follows:
a.     Initial Calculation of Performance Share Units Earned
Average OPMP for the Performance Period
Initial Performance Share Units Earned

Threshold OPMP (___%)                        50% of Target Grant
Target OPMP (___%-___%)                    100% of Target Grant
Outstanding OPMP (___%)                    200% of Target Grant
If actual OPMP for the Performance Period is below Threshold OPMP specified
above, no Performance Share Units will be earned, and if actual OPMP for the
Performance Period exceeds Outstanding OPMP specified above, the number of
Performance Share Units earned will equal the number earned for Outstanding
OPMP. Actual OPMP for the Performance Period between Threshold OPMP and Target
OPMP shall result in a number of Performance Share Units earned determined on a
linear basis between ___% and ___% OPMP. Actual OPMP that falls within the
Target OPMP range of ___% to ___% shall result in 100% of the Target Grant being
earned. Actual OPMP for the Performance Period between Target OPMP and
Outstanding OPMP shall result in a number of Performance Share Units earned
determined on a linear basis between ___% and ___% OPMP. Notwithstanding the
foregoing, if the OP Dollar Gate of $___________ is not achieved during the
Performance Period, the maximum number of Performance Share Units that can be
earned will not exceed the Target Grant.
b.    Committee Adjustment of Performance Share Units Earned
The Committee may negatively or positively adjust the number of Performance
Share Units calculated in accordance with Section 2(a), above, by up to _____
percent (____%) based on the Committee’s determination, in its sole discretion,
of the Corporation’s achievement of certain Key Performance Indicators during
the Performance Period attached hereto as Exhibit A (the “KPIs”).
Notwithstanding the foregoing, no such adjustment shall (i) reduce the number of
Performance Share Units earned below the number of Performance Share Units
earned for achieving Threshold OPMP, (ii) increase the number of Performance
Share Units earned in excess of the number of Performance Share Units earned in
Section 2(a) above for achieving Outstanding OPMP, or (iii) increase the number
of Performance Share Units earned above the number of Performance Share Units
earned for achieving Target OPMP if the OP Dollar Gate of $___________ is not
achieved during the Performance Period. The Committee shall analyze the level of
achievement with respect to the KPIs periodically over the





--------------------------------------------------------------------------------





Performance Period and determine, within its sole discretion, whether and to
what extent any adjustment shall be made in accordance with this Section 2(b).
Notwithstanding anything herein to the contrary, the Committee retains the
discretion to decrease the number of Performance Share Units earned under this
Award by any amount.
3.Award Payment. The number of Performance Share Units earned shall be paid in
Shares in February of the year after the Performance Period as soon as
administratively practicable after the Committee has approved and certified the
number of Performance Share Units that have been earned hereunder.
Notwithstanding the foregoing, Awards of Performance Share Units that become
earned and vested upon the Employee’s death, Disability or a Triggering Event as
provided in Sections 4 or 5(b) below shall be paid in Shares as soon as
administratively practicable after such death, Disability or Triggering Event.
Further, to the extent that Performance Share Units granted hereunder become
earned and vested in connection with the Employee’s Regular or Qualified
Retirement, or upon an involuntary termination of employment (other than for
Cause) or voluntary termination for Good Reason as provided in Section 5(a)
below, such Award shall be paid to the Employee in Shares as soon as
administratively practicable after the date the Committee has certified and
approved the number of Performance Share Units that have been earned hereunder
or, if required in order to avoid the imposition of a Section 409A penalty tax
to the Employee, the payment of the Award shall be further delayed until the
first business day after the date that is six (6) months after the date of the
Employee’s “separation of service” as such term is defined under Section 409A of
the Code.


4.Termination of Employment. Except as otherwise provided in the Plan and except
as otherwise provided in this Agreement, Employee must be an employee of the
Corporation or any of its direct and indirect subsidiaries (the “ManpowerGroup”)
continuously from the date of this Award until the last day of the Performance
Period in order for Employee to receive any Shares with respect to any
Performance Share units he or she may earn hereunder. Notwithstanding the
foregoing, Sections 10(d)(2) and (3) of the Plan, regarding the earning and
accelerated vesting of Awards upon a death, Disability or Retirement, shall not
apply to this Agreement. Instead, upon Employee’s death or Disability during the
Performance Period, Employee will immediately earn and become vested in the
number of Performance Share Units the Employee would have otherwise earned if
100% of the Target Performance Goal had been achieved at the end of the
Performance Period, with no adjustment under Section 2(b) above. In the event of
Employee’s Regular Retirement during the Performance Period, Employee shall earn
and become vested in a prorated number of Performance Share Units. The number of
Performance Share Units earned and vested in connection with a Regular
Retirement shall be the number of Performance Share Units determined by
multiplying the number of Performance Share Units that would have been earned,
taking into account the achievement of the Annual OP Dollar Gate during the
Performance Period, if Employee had remained an Employee until the last day of
the Performance Period, determined in accordance with the actual OPMP achieved
at the end of the Performance Period, taking into account any adjustment
pursuant to Section 2(b), above, by the quotient of (x) the number of full
months between the first day of the Performance Period and the last day of the
month in which the Employee’s Regular Retirement occurs divided by (y) 36
months. Upon Employee’s Qualified Retirement, Employee shall earn and become
vested in the same number of Performance Share Units as a Regular Retirement,
except that no proration shall be applied.


5.Triggering Event. Section 10(e) of the Plan, regarding the earning and
accelerated vesting of Awards after a Triggering Event or during a Protected
Period, shall not apply to this Agreement. Instead,


a.
If a Triggering Event occurs during the Performance Period, upon the Employee’s
termination of employment by the ManpowerGroup other than for Cause or upon the
Employee’s voluntary termination of employment for Good Reason during the
two-year period following the Triggering Event (but not later than the end of
the Performance Period), Employee shall earn and/or become vested in the number
of Performance Share Units that would have been earned if Employee had remained
an Employee until the last day of the Performance Period (as determined by the
Committee, taking into account (i) treatment of Participants with similar grants
whose employment has continued beyond the Performance Period, (ii) revised
Performance Goals, if any, as agreed to between the relevant parties to the
Triggering Event, and (iii) the Corporation’s achievement toward the Performance
Goals and the KPIs at the end of the Performance Period, if measurable after the
Triggering Event.



b.
If the Employee’s employment is terminated by the ManpowerGroup other than for
Cause or if the Employee voluntarily terminated his or her employment for Good
Reason during a Protected Period, upon a Triggering Event, Employee shall earn
and become vested in the same number of Performance Share Units that would have
been earned if Employee had remained employed until the date of the Triggering
Event and was terminated immediately thereafter (i.e., in the manner covered
under Section 5(a) above).








--------------------------------------------------------------------------------





6.Dividends and Voting Rights. The Employee shall not be entitled to receive any
dividends for his or her Performance Share Units and shall not be entitled to
voting rights with respect to such Performance Share Units.


7.Taxes. The Corporation may require payment or reimbursement of or may withhold
any tax that it believes is required as a result of the grant or vesting of such
Performance Share Units or payments of Shares in connection with the Performance
Share Units, and the Corporation may defer making delivery of any Shares in
respect of Performance Share Units until arrangements satisfactory to the
Corporation have been made with regard to any such payment, reimbursement, or
withholding obligation.


8.Definitions.


a.
“Target Grant” means the number of Performance Share Units established for
Employee to earn at Target OPMP.



b.
“OPMP” means the Corporation’s annual operating profit divided by revenue from
services, both determined in accordance with GAAP as reported on the
Corporation’s audited financial statements, with adjustments to be made (a) to
reverse the impact of a change in accounting method during the Performance
Period; (b) for any of the following items that exceed $10 million in any year
(the $10 million threshold to be measured separately for each item category):
(i) goodwill impairment; (ii) nonrecurring restructuring gains or charges; (iii)
nonrecurring accrual adjustments pertaining to periods outside of the period of
measurement; or (c) the Committee may adjust OPMP to reflect the impact of
significant regulatory developments or material acquisitions made by the
Corporation during the Performance Period.



c.
“Performance Goal” means the OPMP targets for the Performance Period as set by
the Administrator.



d.
“Performance Period” means the 36-month period beginning on _________________
and ending on _________________.



e.
“Service” means the period beginning on the date the Employee’s employment with
the ManpowerGroup commences and ending on the date the Employee’s employment
with the ManpowerGroup terminates.



f.
“OP Dollar Gate” means the minimum average annual operating profit dollars that
can be achieved during the Performance Period. Operating profit is determined in
accordance with GAAP as reported on the Corporation’s audited financial
statements, with adjustments to be made (a) to reverse the impact of a change in
accounting method during the Performance Period; (b) for any of the following
items that exceed $10 million in any year (the $10 million threshold to be
measured separately for each item category): (i) goodwill impairment; (ii)
nonrecurring restructuring gains or charges; and (iii) nonrecurring accrual
adjustments pertaining to periods outside of the period of measurement; or (c)
the Committee may adjust Operating profit to reflect the impact of significant
regulatory developments or material acquisitions made by the Corporation during
the performance period.



g.
“Qualified Retirement” will mean termination of the Employee’s employment on or
after both of the following conditions have been met (or waived by the
Committee):



i.
Employee has attained age 55 and has completed 10 years of Service; and



ii.
The Committee has approved a succession plan, as recommended by the
Corporation’s CEO, for the Employee or with respect to his position.



h.
“Regular Retirement” will mean termination of the Employee’s employment on or
after the Employee has attained age 55 and has completed 10 years of Service,
but at a time when the conditions required for a Qualified Retirement have not
been met nor waived.






--------------------------------------------------------------------------------







i.
“Termination for “Cause” will mean termination of the Employee’s employment
upon:

i.
Employee’s repeated failure to perform his duties with the ManpowerGroup in a
competent, diligent and satisfactory manner as determined by the Corporation’s
Chief Executive Officer in his reasonable judgment;



ii.
Employee’s failure or refusal to follow the reasonable instructions or direction
of the Corporation’s Chief Executive Officer, which failure or refusal remains
uncured, if subject to cure, to the reasonable satisfaction of the Corporation’s
Chief Executive Officer for five (5) business days after receiving notice
thereof from the Corporation’s Chief Executive Officer, or repeated failure or
refusal to follow the reasonable instructions or directions of the Corporation’s
Chief Executive Officer;



iii.
any act by Employee of fraud, material dishonesty or material disloyalty
involving the ManpowerGroup;



iv.
any violation by Employee of a ManpowerGroup policy of material import
(including, but not limited to, the Code of Business Conduct and Ethics, the
Statement of Policy on Securities Trading, the Foreign Corrupt Practices Act
Compliance Policy and policies included in the Employee Handbook);



v.
any act by Employee of moral turpitude which is likely to result in discredit to
or loss of business, reputation or goodwill of the ManpowerGroup;



vi.
Employee’s chronic absence from work other than by reason of a serious health
condition;

 
vii.
Employee’s commissions of a crime the circumstances of which substantially
relate to Employee’s employment duties with the ManpowerGroup; or



viii.
the willful engaging by Employee in conduct which is demonstrably and materially
injurious to the ManpowerGroup.



ix.
For purposes of this Agreement, no act, or failure to act, on Employee’s part
will be deemed “willful” unless done, or omitted to be done, by Employee not in
good faith.



j.
“Good Reason” will mean, without the Employee’s consent, the occurrence of any
one or more of the following:



i.
any material breach of any material obligation of the ManpowerGroup for the
payment or provision of compensation or other benefits to Employee;



ii.
a material diminution in Employee’s base salary



iii.
a material diminution in Employee’s authority, duties or responsibilities,
accompanied by a material reduction in Employee’s target bonus opportunity for a
given fiscal year (as compared to the prior fiscal year), except where all
senior level executives have similar proportionate reductions in their target
bonus percentages;



iv.
a material diminution in Employee’s authority, duties or responsibilities which
is not accompanied by a material reduction in Employee’s target bonus
opportunity but which diminution occurs within two years after the occurrence of
a Triggering Event;



v.
a material reduction in Employee’s target bonus opportunity for a given fiscal
year (as compared to the prior fiscal year) which is not accompanied by a
material diminution in Employee’s authority, duties or responsibilities, but
which reduction occurs within two years after the occurrence of a Triggering
Event; or








--------------------------------------------------------------------------------





vi.
Employee’s being required by the Corporation to materially change the location
of his principal office; provided such new location is one in excess of fifty
miles from the location of Employee’s principal office before such change.



Notwithstanding the provisions above, Good Reason does not exist unless (i)
Employee objects to any material diminution or breach described above by written
notice to the Corporation within twenty (20) business days after such diminution
or breach occurs, (ii) the Corporation fails to cure such diminution or breach
within thirty (30) days after such notice is given and (iii) Employee’s
employment with the ManpowerGroup is terminated by Employee within ninety (90)
days after such diminution or breach occurs.
9.    Multiple Executed Copies. This Agreement may be executed in multiple
copies, each of which will constitute an original, and which together will
constitute one and the same agreement providing for a single grant of
Performance Share Units.
IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed as
of the date and year first above written.
    
ManpowerGroup Inc.
    
    
By:________________________________________    
        


The undersigned Employee hereby accepts the foregoing grant of Performance Share
Units and agrees to the several terms and conditions hereof and of the Plan.


____________________________________________    
[Insert Employee]     Employee





--------------------------------------------------------------------------------







EXHIBIT A


KPIs



